Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
 

Response to Arguments

The arguments have been considered.  Please see Kavidayal (2020/0005511) who teaches in pars. 117-118 a neural network module that selects a neural network from a plurality of available neural network based on the characteristics of the image.  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7-10, 13-16, 19-22 and 25-28 are rejected over 35 U.S.C. 103 as being unpatentable by Kaban (WO 2019/147677) in view of Kavidayal (2020/0005511).
Regarding claim 1, Kaban discloses a processor, comprising: one or more circuits to use one or more neural networks to determine a coarse gaze of one or more users and a fine gaze of the one or more users (par. 107 and figure 11 disclose a coarse and fine neural network to find the pupil.).
Kavidayal teaches in pars. 117-118 a neural network module that selects a neural network from a plurality of available neural network based on the characteristics of the image.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Kaban the ability to select a neural network from a plurality of neural network based on the image characteristics as taught by Kavidayal.  The reason is to optimize the efficiency by choosing a proper neural network to complete a task.
Regarding claims 2-3, see par. 107, the output of the first neural network determines the pupil rough location and this is fed into the second neural network one for refinement.
Regarding claim 4, see pars. 105-107 which discloses the specifics of the CNN.  
Regarding claims 7-10, see the rejection of claims 1-4.
Regarding claims 13-16, see the rejection of claims 1-4.
Regarding claims 19-22, see the rejection of claims 1-4.
Regarding claims 25-28, see the rejection of claims 1-4.





Claims 5, 11, 17, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kaban in view of Kavidayal in further view of Gibson (20180314325).
Regarding claim 5, see par. 3 of Kaban which discloses a comparator threshold to see if an event has been detected. 
Par. 34 of Gibson further teaches to only track the eye on a fine level when motion threshold has been detected.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Kaban and Kavidayal the ability to only track the eye on a fine level when a threshold is met in order to save processing power (see motivation in par. 34 of Gibson).

Claims 6, 12, 18, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kaban in view of Kavidayal in further view of Socher (20170046616).
Regarding claim 6, Socher teaches that an image collage may be the input into for training a neural network (see pars. 42-43 and figure 7 shows that there are borders between the images which reads on padding).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Kaban and Kavidayal the ability to train a neural network using a concatenated image as taught by Socher.  The reason is to store many images together in one larger image.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666